ACCEPTED
                                                                                                                                                       01-15-00670-CV
                                                                                                                                            FIRST COURT OF APPEALS
                                                                                                                                                    HOUSTON, TEXAS
                                                                                                                                                 10/22/2015 3:39:34 PM
Appellate Docket Number: 0 1-15-00670-CV                                                                                                         CHRISTOPHER PRINE
                                                                                                                                                                CLERK
Appellate Case Style:               he Estate of Donald H. Williams, Deceased
                             Vs.


Companion Case No.:                                                                                                         FILED IN
                                                                                                                     1st COURT OF APPEALS
                                                                                                                         HOUSTON, TEXAS
                                                                                                                     10/22/2015 3:39:34 PM
                                                                                                                     CHRISTOPHER A. PRINE
                                                         DOCKETING STATEMENT (Civil)                                          Clerk


                                             (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                    II. Appellant Attorney(s)
~ Person      0    Organization (choose one)                                   ~        Lead Attorney
                                                                               First Name:
First Name:        !frac                                                        Middle Name:
Middle Name: L.                                                                 Last Name:
Last Name:
                   ~am
                     ::;ie:r::::::::::::::::::::::::::~                         Suffix: -
Suffix: -                                                                      Law Firm Name:

ProSe:   0                                                                     Address I :
                                                                               Address 2:
                                                                               City:
                                                                                State:   exas                                  Zip+4: "-7~0:..:::0~
                                                                                                                                                  3 ------'
                                                                                       ----~---------~
                                                                               Telephone:     r,:;
                                                                                              i7 13=<".';:;'
                                                                                                  7
                                                                                                        24  ~7:;-.';:;'
                                                                                                                   95?'47:8::----. ext. -

                                                                               Fax:        i713.583.9523
                                                                               Email:      :thootman2000      ahoo.com

                                                                                SBN:       09965450

III. Appellee                                                                   IV. Appellee Attorney(s)
~   Person     0   Organization (choose one)                                   IZJ      Lead Attorney
                                                                               First Name:
First Name:                                                                    Middle Name:

Middle Name:       t  .::i.:.:
                   l .:   ch~e:.:.:ll:.::e_ _~~-----------'                    Last Name:
Last Name:                illiams                                               Suffix:    -
Suffix: -                                                                      Law Firm Name: "'
                                                                                              Hr-e-nKr-e- L
                                                                                                          . --
                                                                                                             aw
                                                                                                              ->'F""•rm
                                                                                                                     ....,..,"'L"'L"'P.---------------,

ProSe:   0                                                                      Address 1:
                                                                                Address 2:
                                                                                City:
                                                                                State:


                                                                                Fax:
                                                                                Emai l:
                                                                                SBN:
                                                                     Page 1 of?
V. Perfection Of Appeal And Jurisdiction




Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: D Yes [g) No
If yes, please specifY statutory or other basis on which interlocutory order is appealable (See TRAP 28):


                                              DYes [g) No




Parental Termination or Child Protection? (See TRAP 28.4):            DYes [!]No

Permissive? (See TRAP 28.3):                  DYes [g) No
If yes, please specifY statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      DYes [g) No
If yes, please specifY statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:                   DYes [g) No
If yes, please specifY statutory or other basis for such status:


Does this case involve an amount under $100,000?         [g) Yes DNo
Judgment or order disposes of all parties and issues: [g) Yes DNo
Appeal from final judgment:                              [g) Yes D No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                            D Yes IZ]No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:               [g)Yes D No                     If yes, date filed:    i . '' " " " ' . . . ; . . . . ; . . ; ._ _ _ _ _ _ ,




Motion to ModifY Judgment:          DYes      D No                  If yes, date filed:
Request for Findings of Fact        DYes DNo                        If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:
                                    DYes      D   No                If yes, date filed :
                                    DYes D No                       If yes, date filed :
Motion under TRCP 306a:
Other:                              DYes D No
If other, please specify:

VII. lndigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     DYes D No                      If yes, date filed :

Contest filed in trial court:       DYes      D No                 If yes, date filed :
                                                                                          ~--------------'

Date ruling on contest due:

Ruling on contest: D Sustained          D Overruled                Date of ruling:

                                                                    Page 2 of?
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?          DYes     1ZJ No
If yes, please attach a copy of the petition.



Date bankruptcy filed :                                             Bankruptcy Case Number:




IX. Trial Court And Record

Court:      Probate Court No. 3                                            Clerk's Record :
County:   1   arris
          ~~--------------------------~ Trial Court Clerk: D District IZJ County
Trial Co u rt Docket Number (Cause No.): tt.2~7:,_;9::::2:.i::
                                                          9 _ _ _ _ ___,
                                                                           Was clerk's record requested?     IZJ Yes   D No


Trial Judge (who tried or disposed of case):

First Name:  :R:o:ry= ====:::::==========:::::: Were payment arrangements made with clerk?
Middle Name:                                                                       IZJYes DNo Dindigent
Last Name:            ~
                      O:.:;Is::;:e::,:n~.....;------------__.
                                                                           (Note: No request required under TRAP 34.5(a),(b))
Suffix: -
                      ~~~--~~~------~----~
Address 1:
Address 2 :
City:
State:
Telephone:
Fax:          13.368.7166
Email:



Reporter's or Recorder's Record :

Is there a reporter's record?            DYes IZJ No
Was reporter's record requested?         DYes IZJNo

Was there a reporter's record electronically recorded? DYes IZJ No
If yes, date requested:   it..::.;:...;__ _ _ _ _ _ __.


If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? DYes D No Dindigent




                                                                   Page 3 of7
0   Court Reporter                        0   Court Recorder
0   Official                              0   Substitute



First Name:
Middle Name:
Last Name:
Suffix: -
Address l :
Address 2:
City:
State:


Fax:
Email :

X. Supersedeas Bond

Supersedeas bond filed : DYes [gJ No            Ifyes, date filed :
                                                                      ~------------~
Will file :   0   Yes [gJ No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?       O Yes   [gJ No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, lOth, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                     0   Yes [gJ No

If no, please specify
Has the case been through an ADR procedure?          DYes [gJ No

li y~ , whowasiliemedi~o~ ~----------~~~~~~~----------~~~~~~~~~~~~~~~~~~~~
What type of ADR procedure?
At what stage did the case go through ADR?          D Pre-Trial 0        Post-Trial   [gJ Other


Type of case?              roceedings and Administration
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?        Summary Judgment
Summary ofreliefgranted, including amount of money judgment, and if any, damages awarded .
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages :

                                                                      Page 4 of?
 Attorney's fees (tri al):




Will you challenge this Court's jurisdiction?     DYes ~No
Does judgment have language that one or more parties "take nothing"?        D Yes ~ No
Does judgment have a Mother Hubbard clause? DYes ~ No
Other basis for finality?


Please make my answer to the preceding questions known to other parties in this case.        DYes ~No
Can the parties agree on an appellate mediator? DYes D No
If yes, please give name, address, telephone, fax and email address:
Name
                               iiiiii..._ _
                               Address                                                    Fax                         Email


Languages other than English in which the mediator should be proficie:n:
                                                                       t:_:E:::ng~l=is:h:o:n:l==================!
Name of person filing out mediation section of docketing statement:     ~
                                                                        [[.:.:
                                                                           im  :.:..:,H.:.:o~o;.::tn~l:.::.a:.:.
                                                                                                            n _ _ _ _ _ _~-----------...1




XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.




                                                               Page 5 of?
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee . If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees . More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program , the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?               D Yes [gj No

Do you autho rize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? D Yes [gj No

Please note that any such conversations wou ld be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            DYes [gj No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http ://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? DYes [g] No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http ://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

 Give a brief description ofthe issues to be raised on appeal , the relief sought, and the applicable standard of review, ifknown (without
 prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary) .




                                                                                          Date:             October 22, 2015



                                                                                          State Bar No .:   .::,
                                                                                                            0.;:.99:::.;6::.;5;..:4:.;;5.;;.
                                                                                                                                         0 _ _ _ ___.
 Printed Name:     imoth):' A. Hootman



 Electronic Signature:
      (Optional)




                                                                 Page 6 of7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on Octooer 22, 2015



Signatu                                                                            Electronic Signature:
                                                                                         (Optional)

                                                                                   State Bar No.:     09965450
                                                                                                      ~~~~----~--~
Person Served
Certificate of Service Requirements (TRAP 9 .5( e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:                   October 22,2015



First Name:

Middle Name: I=.::.:..--------------~..,.
Last Name :   ;I;;.::::
                    O.:.:.
                        ll _ _ _ _ _ _ _ _ _ _ _ _ _ _ __.

Suffix: -
Law Firm Name: I~------~--==~-------------~
                 enke Law Finn LLP

Address 1:
 Address 2:
City:                          l~o.::.
                                   us  ~t.::.
                                          o.:.:.
                                              n    _ _ _ _ _ _ _ _ _ _ _ _ ___.

 State      ~~:..:.:
                ex         _ _ _ _ _ __.
                     .::.a::
                           s




 Telephon::e~:_,_,:",:
                    17 1~3~.9;:4~0·:4::
                                    : 50~0=:              ext.

 Fax:            14.940.4545
 Emai l:    kboll@llenkelawfinn .com

 If Attorney, Representing Party's Name: I




                                                                            Page 7 of?